PER CURIAM.
This admiralty collision case depends on its own particular facts and the substantive questions of fact involved are: Did the tug Barwick, in passing out of the pier, strike the motor vessel Spray, lying at rest, and, if so, did the blow cause the damage found, assessed, and decreed? After hearing the witnesses of both sides, the court entered a decree against the Barwick and referred the case to a master to ascertain damages, who heard testimony and reported the same. On hearing exceptions thereto, the court entered a final decree dismissing such exceptions and confirming his report.
The proofs and all questions raised have had full consideration and, finding no reversible error, we limit ourselves, in view of the pressure of work of this court, to affirming the decree below without discussing the proofs.